Exhibit 10.1

Certain identified information has been marked in the exhibit because it is both
(i) not material and

(ii) would likely cause competitive harm to the Company, if publicly disclosed.

Double asterisks denote omission.

SECOND AMENDMENT to the

COLLABORATION AND LICENSE AGREEMENT

This Second Amendment (the “Second Amendment”) to the Collaboration and License
Agreement with an Execution Date of June 8th, 2018, (the “Agreement”) as amended
by the First Amendment dated March 24, 2020 (the “First Amendment”) is made by
and between Translate Bio MA, Inc., with offices at 29 Hartwell Ave, Lexington,
MA 02421, USA, a corporation registered under the laws of the State of Delaware
(“Translate Bio” or “TB”) and Sanofi Pasteur Inc., a company incorporated under
the laws of the state of Delaware, with offices at Discovery Drive, Swiftwater,
PA 18370 USA (“Sanofi”). Capitalized terms used and not defined herein shall
have the respective meanings ascribed to them in the Agreement or the First
Amendment, as applicable.

WHEREAS: Sanofi and TB wish to expand the scope of their Collaboration and the
scope of the licenses granted by TB to Sanofi subject to the terms of this
Second Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth herein, and intending to be legally bound, the Parties agree as follows:

1. ARTICLE 1 DEFINITIONS of the Agreement, as amended by the First Amendment, is
hereby amended as follows:

(a) Section 1.11 (Collaboration Budget) is hereby deleted and replaced in its
entirety as follows:

““Collaboration Budget” means the budget prepared jointly by the Parties to
reflect the costs of the Translate Bio Collaboration Activities set forth in the
Collaboration Plan, which shall consist of (a) FTE Costs to be reimbursed by
Sanofi in accordance with Section 7.1 (Collaboration Funding), (b) Out-Of-Pocket
Costs, and (c) Manufacturing Costs of Translate Bio for the Translate Bio
Collaboration Activities, which shall be funded by Sanofi in accordance with
Section 7.1 (Collaboration Funding). Collaboration Budgets for each Licensed
Field in which the Parties shall conduct the Collaboration, and for the Vaccine
Platform Development, are attached hereto as Schedule 1.11 (Collaboration
Budget).”

(b) Section 1.12 (Collaboration Plan) is hereby deleted and replaced in its
entirety as follows:

““Collaboration Plan” means (a) with respect to Products in each Licensed Field,
the plans for the execution of certain research, development, regulatory and
manufacturing activities which the Parties have allocated between them with
respect to such Products in such Licensed Field during the Collaboration Term as
described in Parts 2 through 8 of Schedule 1.12, and also (b) with respect to
activities directed to [**] for vaccines which activities are directed to
Products in the Licensed Fields but not specific to Products in any particular
Licensed Field and such other activities as described in Part 1 of Schedule 1.12
(“Vaccine Platform Development”), which plan provides for the execution of such
activities which the Parties have allocated between them during the
Collaboration Term. Collaboration Plans for each of the following Licensed
Fields: Influenza, [**], SARS-CoV-2, [**] Licensed Fields and for the Vaccine
Platform Development are attached hereto as Schedule 1.12 (Collaboration Plan).
The Parties acknowledge that such Collaboration Plans may require minor
adjustments based on agreement to the Collaboration Budgets for such
Collaboration Plans. The Parties shall update the Collaboration Plans annually
in accordance with Section 3.1.2.”

 

- 1 -



--------------------------------------------------------------------------------

(c) Section 1.31 (FTE Rate) is hereby deleted and replaced in its entirety as
follows:

““FTE Rate” means (a) for Collaboration Plans in respect of the Influenza, [**]
Licensed Fields and the Vaccine Platform Development, for the period beginning
on the Execution Date and ending December 31, 2020, a rate of [**] U.S. dollars
($[**]) per FTE, (b) for Collaboration Plans in respect of the Influenza, [**]
Licensed Fields and the Vaccine Platform Development, for the period beginning
on January 1, 2021 and ending when the Collaboration Term (or any extension
thereof) is terminated or expires, a rate of [**] U.S. dollars ($[**]) per FTE,
(c) for Collaboration Plans in respect of the [**] Licensed Fields, for the
period beginning on the Second Closing and ending when the Collaboration Term
(or any extension thereof) is terminated or expires, a rate of [**] U.S. dollars
($[**]) per FTE; (d) for the Collaboration Plan in respect of the SARS-CoV-2
Licensed Field, for the period beginning on the First Amendment Effective Date
and ending December 31, 2020, a rate of [**] U.S. dollars ($[**]) per FTE,
(e) for the Collaboration Plan in respect of the SARS-CoV-2 Licensed Field, for
the period beginning on January 1, 2021 and ending when the Collaboration Term
(or any extension thereof) is terminated or expires, a rate of [**] U.S. dollars
($[**]) per FTE, and (f) for any Collaboration Plan for any Licensed Field not
listed in item (a) through (e) which Collaboration Activities do not commence
unless and until, Sanofi (in its sole discretion) extends the Collaboration Term
pursuant to Section 2.2.2, for the period beginning on July 1, 2022 and ending
on June 30, 2023, a rate of [**] U.S. dollars ($[**]) per FTE, which rate
specified in (a), (b) (c), (d) and (e) above is, in each case, inclusive of
salaries, bonus, benefits and overhead; provided however that beginning on
January 1, 2022, the above FTE rates in (b), (c), (e) and (f) above shall
increase by the percentage increase in the Producer Price Index (PPI) for
Pharmaceutical and Medicine Manufacturing (NAICS 325400) for the twelve
(12) month period preceding each such January 1.”

(d) Section 1.49 (Licensed Field) is hereby deleted and replaced in its entirety
as follows:

““Licensed Field” means [**].”

(e) Section 1.62 (MIT License) is hereby deleted and replaced in its entirety as
follows:

““MIT License” shall mean the APPL License and the OF-02 License.”

(f) Sections 1.66 (Option), 1.67 (Option Exercise Fee), 1.68 (Optioned Field),
1.69 Option Notice and Section 1.70 (Option Term) are hereby deleted and each
such Section shall be replaced with the word [Reserved].

(g) Section 1.71 (Out-Of-Pocket Costs) is hereby deleted and replaced in its
entirety as follows:

““Out-Of-Pocket Costs” shall mean those costs and expenses, including applicable
taxes, paid to Third Parties, such as Service Providers, but excluding
Manufacturing Costs; provided however that beginning as of January 1, 2021,
Translate Bio may charge a mark-up of [**] percent ([**]%) to such costs.”

(h) Section 1.80 (Pre-Existing Agreements) shall be deleted in its entirety and
replaced as follows:

““Pre-Existing Agreements” mean the agreements executed by Translate Bio which
are listed in Schedule 1.80 (Pre-Existing Agreements).”

 

- 2 -



--------------------------------------------------------------------------------

(i) Section 1.99 (Success Criteria) shall be deleted in its entirety and
replaced as follows:

“ “Success Criteria” means the technical criteria, mutually agreed to by the
Parties and described in the Technology and Process Transfer Plan or the
SARS-CoV-2 Technology and Process Transfer Plan, as applicable.”

(j) Section 1.108 (Third Party Obligations) shall be deleted in its entirety and
replaced as follows:

““Third Party Obligations” means the royalty payments (including any earn out
payments payable under the Shire Agreement) which Translate Bio or any of its
Affiliates owes to any Third Party with respect to a Product in a Licensed
Field, in any calendar quarter, arising from an obligation under any
Pre-Existing Agreement and/or Future Agreement.”

(k) A new Section 1.120 (Acquired Patent) is hereby added to the Agreement as
follows:

“Acquired Patent” has the meaning set forth in Section 17.23.”

(l) A new Section 1.121 (Additional Milestone) is hereby added to the Agreement
as follows:

“Additional Milestone” has the meaning set forth in Section 7.4.6.”

(m) A new Section 1.122 (APPL License) is hereby added to the Agreement as
follows:

““APPL License” shall mean that certain Exclusive Patent License Agreement
relating to “Amino Acid, Peptide, Polypeptide-Lipids (APPL) Derivatives and Uses
Thereof” made effective November 1, 2013 (regarding MIT Case No. [**]) made by
and between the M.I.T. and Shire AG, as amended from time to time, which license
was assigned by Shire AG to Translate Bio.”

(n) A new Section 1.123 (Collaboration Term Extension) is hereby added to the
Agreement as follows:

““Collaboration Term Extension” has the meaning set forth in Section 2.2.2.”

(o) A new Section 1.124 ([**]) is hereby added to the Agreement as follows:

““[**]” means [**].”

(p) A new Section 1.125 (Major Markets) is hereby added to the Agreement as
follows:

““Major Markets” means [**].”

(q) A new Section 1.126 (Negotiation Period) is hereby added to the Agreement as
follows:

““Negotiation Period” has the meaning set forth in Section 17.23.”

 

- 3 -



--------------------------------------------------------------------------------

(r) A new Section 1.127 (OF-02 License) is hereby added to the Agreement as
follows:

““OF-02 License” shall mean that certain Exclusive Patent License Agreement
relating to “Ionizable Lipid OF-02 and its use in mRNA Delivery” Agreement, made
effective as of January 17, 2019 (regarding MIT Case No. [**]) made by and
between M.I.T. and Translate Bio, as amended from time to time.”

(s) A new Section 1.128 (SARS-CoV-2 Quality Agreement) is hereby added to the
Agreement as follows:

““SARS-CoV-2 Quality Agreement” has the meaning set forth in Section 4.4.3.”

(t) A new Section 1.129 (SARS-CoV-2 Sales Milestones) is hereby added to the
Agreement as follows:

““SARS-CoV-2 Sales Milestones” has the meaning set forth in Section 7.4.4(b).”

(u) A new Section 1.130 (SARS-CoV-2 Supply Agreement) is hereby added to the
Agreement as follows:

““SARS-CoV-2 Supply Agreement” has the meaning set forth in Section 4.4.3.”

(v) A new Section 1.131 (SARS-CoV-2 Technology and Process Transfer Plan) is
hereby added to the Agreement as follows:

““SARS-CoV-2 Technology and Process Transfer Plan” has the meaning set forth in
Section 4.10.1.”

(w) A new Section 1.132 (SARS-CoV-2 Technology and Process Transfer Memorandum)
is hereby added to the Agreement as follows:

““SARS-CoV-2 Technology and Process Transfer Memorandum” has the meaning set
forth in Section 4.10.4.”

(x) A new Section 1.133 (SARS-CoV-2 Technology and Process Transfer Commencement
Fee) is hereby added to the Agreement as follows:

““SARS-CoV-2 Technology and Process Transfer Commencement Fee” has the meaning
ascribed to it in Section 7.3.2.”

(y) A new Section 1.134 (Solicit) is hereby added to the Agreement as follows:

““Solicit” has the meaning ascribed to it in Section 17.24.”

2. Section 2.2 (Collaboration Term) of the Agreement, as amended by the First
Amendment, is hereby deleted and replaced in its entirety as follows:

“2.2.1 The Collaboration will begin on the Closing Date and the Collaboration
will expire on June 30, 2022 unless extended at Sanofi’s sole discretion in
accordance with Section 2.2.2 or otherwise mutually agreed by the Parties in
writing (the “Collaboration Term”). Sanofi shall have the right, on written
notice to Translate Bio to terminate (a) the Collaboration with respect to all
Collaboration Plans, if at any time Translate Bio is unable to perform its
obligations under such Collaboration Plans for any

 

- 4 -



--------------------------------------------------------------------------------

Licensed Field or the Vaccine Platform Development due to lack of appropriate
personnel or facilities or a Change of Control, and (b) the Collaboration with
respect to any specific Collaboration Plan, if at any time Translate Bio is
unable to perform its obligations under such Collaboration Plan for any Licensed
Field, or the Vaccine Platform Development, due to lack of appropriate personnel
or facilities or a Change of Control; provided, however, in each case (a) or (b)
that such termination shall be effective as of the date specified by Sanofi in
such notice which date is at least [**] after such notice is received by
Translate Bio. In the event that Sanofi provides such a notice to Translate Bio
with respect to (a) all of the Collaboration Plans, the Collaboration Term shall
end as of the effective date of such notice and Sanofi shall continue to pay for
the FTE Costs, in accordance with the applicable Collaboration Budget, and any
non-cancellable Out-of-Pocket Costs, for a period of [**] after such notice is
received by Translate Bio, and (b) one or more, but not all of the Collaboration
Plans, the Collaboration Term shall end only with respect to such terminated
Collaboration Plan(s) as of the effective date of such notice and (1) the
Parties shall reallocate FTEs from terminated Collaboration Plan(s) to
non-terminated Collaboration Plan(s) maintaining the aggregate Collaboration
Budget for all Collaboration Plans (whether such Collaboration Plans were
terminated or not) until the end of the period covered by Collaboration Budgets;
and (2) Sanofi shall continue to pay for the FTE Costs, in accordance with the
applicable Collaboration Budget, and any non-cancellable Out-of-Pocket Costs,
for a period of [**] after such notice is received by Translate Bio.

2.2.2 Sanofi may elect, in its sole discretion, to extend the Collaboration Term
for one additional year, until June 30, 2023 (“Collaboration Term Extension”),
by notifying Translate Bio of such election no later than December 31, 2021,
which extended term may include additional Collaboration Plans for up to three
(3) Pathogens not already the subject of Collaboration Plans, and the
Collaboration Term Extension shall become effective upon payment of the
Collaboration Term Extension Fee.”

3. Section 2.4.4 of the Agreement, as amended by the First Amendment, is hereby
deleted and replaced in its entirety as follows:

“Subject to Section 2.4.5, Sanofi shall have final decision-making authority,
and the tie-breaking vote at the JSC, following the escalation in accordance
with Sections 2.4.2 and 2.4.3 during the Collaboration Term, with respect to
[**]; provided however that Sanofi shall not have the right [**] under this
Agreement, including regarding [**], each of which shall be decided on mutual
consent of the Parties, such consent not to be unreasonably withheld by either
Party.”

4. Section 2.7 (Reporting) of the Agreement, as amended by the First Amendment,
is hereby deleted and replaced in its entirety as follows:

“2.7 Reporting. During the Collaboration Term (and any extension thereof), each
Party will keep the applicable committee or team informed of progress and
results of activities for which it is responsible or that it is permitted to
conduct hereunder through its members on such committee or team at each
regularly scheduled meeting thereof and as otherwise provided herein. Each Party
shall disclose to the other Party, in a timely manner, the Collaboration
Know-How in such Party’s power, possession or control, including as required to
enable such other Party to perform its activities under any Collaboration Plan
and to determine ownership of such Collaboration Know-How in accordance with
this Agreement; provided however that Sanofi shall have no obligation to [**].

 

- 5 -



--------------------------------------------------------------------------------

5. Section 3.2 (Collaboration Costs) of the Agreement, as amended by the First
Amendment, is hereby deleted and replaced in its entirety as follows:

“3.2.1 Collaboration Budget. As of the Second Amendment Execution Date, the
Parties have agreed to Collaboration Budgets for each of Influenza, [**] and
SARS-CoV-2 Licensed Fields and for Vaccine Platform Development, each of which
are included in Schedule 1.11 (Collaboration Budgets). Within [**] of the Second
Closing, the Parties shall (a) update the Collaboration Budget for the
SARS-CoV-2 Licensed Field and Vaccine Platform Development, and (b) shall agree
to initial Collaboration Budgets for each of the [**] Licensed Fields, which
updated or initial Collaboration Budgets (as the case may be), when agreed by
the Parties, shall form part of Schedule 1.11 (Collaboration Budgets) and shall
be incorporated by reference herein. In the event that Sanofi elects in its sole
discretion to extend the Collaboration Term pursuant to Section 2.2.2, the
Parties may agree to additional Collaboration Budgets for up to three
(3) additional Pathogens. The Parties shall update the Collaboration Budgets at
least annually in accordance with Section 3.1.2.

3.2.2 Collaboration Costs. The estimated costs for Translate Bio’s Collaboration
Activities will be as set forth in the applicable Collaboration Budget;
provided, however, that Sanofi shall be responsible for paying FTE Costs,
Out-of-Pocket Costs and Manufacturing Costs up to [**] percent ([**]%) of such
estimated costs set forth in the applicable Collaboration Budget with respect to
the Translate Bio Collaboration Activities. Any variation in excess of [**]
percent ([**]%) of the Collaboration Budget will require Sanofi’s express prior
written consent. Notwithstanding the first sentence of this Section 3.2, in no
event shall Sanofi pay to Translate Bio an amount that is less than the amount
of the FTE Costs set forth in the aggregate of all Collaboration Budgets for all
Collaboration Plans, unless Sanofi terminates all Collaboration Plans.”

6. Section 4.1.1 of the Agreement, as amended by the First Amendment, is hereby
deleted and replaced in its entirety as follows:

“Unless otherwise agreed by the Parties in writing, Translate Bio shall be
responsible for manufacturing and supplying non-clinical Products, related
Materials (other than Licensed Materials provided under Section 3.9 or made by
Sanofi as described in Section 3.9 or Section 6.4.2) and investigational
Products, in each case, as required by and pursuant to the Collaboration Plan
and Supply Agreement (as applicable):

(a) for each of the Influenza, [**] Licensed Fields, until the earlier of
(1) the end of the first Phase 2 clinical trial for the first Product to Start a
Phase 2 clinical trial on a Licensed Field-by-Licensed Field basis, or (2) [**]
following execution of the Technology and Process Transfer Memorandum or Deemed
Completion, as applicable, has occurred for each initial Licensed Field on a
Licensed Field by Licensed Field basis; provided however that if [**] is
combined with [**] into a Multi-Component Product, Translate Bio’s obligations
in this paragraph (a) would include such Multi-Component Product but Translate
Bio shall not have any obligation in respect of such a Multi-Component Product
for any new order for Materials or Products after June 30, 2024; and

(b) for the SARS-CoV-2 Licensed Field, for non-clinical use and for all clinical
trials required in such Licensed Field for orders placed no later than, the
later of (i) the first Market Approval or (ii) June 30, 2025;

(c) for each of [**] Licensed Fields to the end of the first Phase I clinical
trial for the first Product in such Licensed Field to Start a Phase I clinical
trial; provided that Sanofi would not place any new orders for Materials or
Products in the of [**] Licensed Fields after June 30, 2023.

 

- 6 -



--------------------------------------------------------------------------------

(d) if the Collaboration Term is extended by Sanofi in its sole discretion in
accordance with Section 2.2.2, for each of three (3) additional Licensed Fields
(that is, such other Pathogens as Sanofi may select in its discretion), to the
end of the first Phase I clinical trial for the first Product in such Licensed
Field to Start Phase I; provided that Sanofi would not place any new orders for
Materials or Products in such three (3) additional Licensed Fields after
June 30, 2024.

Notwithstanding Section 4.7.8 (Deemed Completion), Translate Bio shall be
responsible for manufacturing and supplying non-clinical Products, related
Materials (other than Licensed Materials provided under Section 3.9 or made by
Sanofi as described in Section 3.9 or Section 6.4.2) and investigational
Products, in each case, as required by and pursuant to the Collaboration Plan
and Supply Agreement (as applicable) for each of the [**] Licensed Fields
referred to in paragraph (c) above during the period set forth in paragraph
(c) and also, if Sanofi elects to exercise its Collaboration Term Extension, an
additional three (3) Licensed Fields referred to in paragraph (d) above during
the period set forth in paragraph (d) above, even if Sanofi is also
manufacturing Products in such Licensed Fields.

The Parties will monitor Sanofi’s demand for investigational Products so that
Translate Bio will be able to meet Sanofi’s requirements without interference
with Translate Bio’s other programs, including advanced planning, reservation of
suites and employee allocations.”

7. Section 4.4 (Supply and Quality Agreements) of the Agreement, as amended by
the First Amendment, is hereby amended by adding a new subsection 4.4.3
(SARS-CoV-2 Commercial Supply Agreement) as follows:

“SARS-CoV-2 Commercial Supply Agreement. The Parties shall negotiate in good
faith and execute a supply agreement (the “SARS-CoV-2 Commercial Supply
Agreement”) and a related quality agreement (the “SARS-CoV-2 Quality
Agreement”), each such agreement shall be consistent with industry standards,
governing the terms of the supply of Phase III and commercial supply of Products
in the SARS-CoV-2 Licensed Field by Translate Bio by no later than December 31,
2020. The terms of the SARS-CoV-2 Commercial Supply Agreement shall include a
[**] percent mark-up to be added to Translate Bio’s Manufacturing Costs.
Concurrent with the execution of the SARS-CoV-2 Supply Agreement, the Parties
shall execute a separate Pharmacovigilance Agreement or amend any existing
Pharmacovigilance Agreement as necessary with respect to the SARS-CoV-2 Licensed
Field.”

8. Schedule 4.4 of the Agreement, as amended by the First Amendment, is hereby
deleted.

9. Section 4.4.1 (Supply & Quality Materials) of the Agreement, as amended by
the First Amendment, is hereby deleted and replaced in its entirety as follows:

“Supply & Quality Matters. Concurrent with the execution of the Second
Amendment, the Parties will enter into a supply agreement (the “Supply
Agreement”) and have entered into related quality agreements (the “Quality
Agreements”) governing the terms of the supply of Products by Translate Bio.”

10. Section 4.7.1 of the Agreement, as amended by the First Amendment, is hereby
deleted and replaced in its entirety as follows:

“4.7.1 Technology and Process Transfer Plan. As of the Second Amendment
Execution Date, Translate Bio and Sanofi have established a plan for the
transfer of Licensed Technology required for the development and manufacturing
of Products in the Influenza virus, [**] Licensed Fields. Translate Bio shall
use Commercially Reasonable Efforts to deliver to Sanofi the tangible items of
the Licensed

 

- 7 -



--------------------------------------------------------------------------------

Technology listed within Technology and Process Transfer Plan within the
timeframes prescribed therein. The Technology and Process Transfer Plan, as
amended by the mutual agreement by the Parties from time to time, is attached
hereto as Schedule 4.7.1 (the “Technology and Process Transfer Plan”).”

11. Section 4.7.5 (Qualified Personnel) of the Agreement, as amended by the
First Amendment, is hereby amended deleting that provision and replacing it as
follows:

“Qualified Personnel. Each Party will make their respective suitably qualified
and experienced employees available (whether, as reasonably necessary, by
telephone, e-mail, in person or such other method as the Parties may find
mutually convenient) to execute the Technology and Process Transfer in
accordance with Technology and Process Transfer Plan. Translate Bio’s personnel
that are transferring Licensed Technology under the Technology and Process
Transfer Plan shall have actual knowledge of the Licensed Technology and
Licensed Improvements, if any, they are transferring. The Technology and Process
Transfer may include on-site training at Translate Bio’s facilities and also at
Sanofi’s facilities as per the Technology and Process Transfer Plan.”

12. Section 4.9.5 (Escrow Period) of the Agreement, as amended by the First
Amendment, is hereby amended deleting that provision and replacing it as
follows:

““Escrow Period” means the period commencing [**] after the Closing Date and
continuing until the earliest of (i) execution of the Technology and Process
Transfer Memorandum, (ii) Deemed Completion or (iii) termination of this
Agreement; provided however that, with respect to the SARS-CoV-2 Licensed Field,
the Escrow Period shall mean the period commencing on the Second Closing and
continuing until the earliest of (i) execution of the SARS-CoV-2 Technology and
Process Transfer Memorandum, (ii) manufacture and release of a [**] batch of
formulated drug substance for a Product in the Licensed Field of SARS-CoV-2 by
Sanofi or a subcontractor of Sanofi, (iii) termination of this Agreement or
(iv) termination of Sanofi’s license with respect to the SARS-CoV-2 Licensed
Field.”

13. ARTICLE 4 MANUFACTURING of the Agreement, as amended by the First Amendment,
is hereby amended by adding a new Section 4.10 (Technology Transfer: SARS-CoV-2)
as follows:

“4.10.1. SARS-CoV-2 Technology and Process Transfer Plan. Translate Bio and
Sanofi will establish a plan for the transfer of Licensed Technology required
for the development and manufacturing of Products in the SARS-CoV-2 Licensed
Field at [**] scale for each of the mRNA, LNP and formulated drug substance,
consistent with Schedule 4.10.1 (the “SARS-CoV-2 Technology and Process Transfer
Plan”). Translate Bio shall use Commercially Reasonable Efforts to deliver to
Sanofi the tangible items of the Licensed Technology listed within the
SARS-CoV-2 Technology and Process Transfer Plan within the timeframes prescribed
therein. When such SARS-CoV-2 Technology and Process Transfer Plan is agreed by
both Parties, it shall be incorporated herein by reference.”

4.10.2 Timing. The Parties will commence performance of activities described in
the SARS-CoV-2 Technology and Process Transfer Plan upon the payment of the
first milestone in accordance with Section 7.4.1(b); provided however that if
such milestone is not then due and has not been paid, Sanofi may elect, in its
discretion, to pay the SARS-CoV-2 Technology and Process Transfer Commencement
Fee by delivering to Translate Bio notice of such election; further provided
however that if the first milestone in accordance with Section 7.4.1(b) is
achieved after Sanofi has paid the SARS-CoV-2 Technology and Process Transfer
Commencement Fee, then the amount of such SARS-CoV-2 Technology and Process
Transfer Commencement Fee shall be fully credited against such milestone
payment.

 

- 8 -



--------------------------------------------------------------------------------

4.10.3 Technology and Process Transfer Lead. The Parties shall each appoint a
technology and process transfer lead to oversee and manage the technical
transfer process in accordance with SARS-CoV-2 Technology and Process Transfer
Plan.

4.10.4 Success Criteria/ SARS-CoV-2 Technology and Process Transfer Memorandum.
Within [**] following successful completion of the SARS-CoV-2 Technology and
Process Transfer Plan in accordance with the Success Criteria listed in the
SARS-CoV-2 Technology and Process Transfer Plan, the Parties shall execute a
SARS-CoV-2 Technology and Process Transfer Memorandum, a form of which
SARS-CoV-2 Technology and Process Transfer memorandum is attached hereto as
Schedule 4.10.4 (the “SARS-CoV-2 Technology and Process Transfer Memorandum”).

4.10.5 Qualified Personnel. Each Party will make their respective suitably
qualified and experienced employees available (whether, as reasonably necessary,
by telephone, e-mail, in person or such other method as the Parties may find
mutually convenient) to execute the SARS-CoV-2 Technology and Process Transfer
in accordance with SARS-CoV-2 Technology and Process Transfer Plan. Translate
Bio’s personnel or its CMOs that are transferring SARS-CoV-2 Licensed Technology
under the SARS-CoV-2 Technology and Process Transfer Plan shall have actual
knowledge of the Licensed Technology and Licensed Improvements, if any, they are
transferring. The SARS-CoV-2 Technology and Process Transfer may include on-site
training at Translate Bio’s or its CMO’s facilities and also at Sanofi’s
facilities as per the SARS-CoV-2 Technology and Process Transfer Plan. Translate
Bio shall use commercially reasonable efforts to ensure that it has contracts in
place with its CMOs necessary to complete any action in respect of the
SARS-CoV-2 Technology and Process Transfer Plan that requires the cooperation or
participation of such CMO so as to not delay the execution of such SARS-CoV-2
Technology and Process Transfer Plan.

4.10.6 Third Parties. In the event that Sanofi or Translate Bio need to retain
any Third Party to assist with any aspect of executing the SARS-CoV-2 Technology
and Process Transfer Plan, Sanofi or Translate Bio (as the case may be) shall
execute an agreement with each such Third Party to protect the other Party’s
Confidential Information the terms of which will be consistent with this
Agreement.

4.10.7 Costs. Sanofi shall bear all costs and expenses associated with the
execution of the SARS-CoV-2 Technology and Process Transfer Plan. A budget for
the cost of executing the SARS-CoV-2 Technology and Process Transfer Plan shall
be established by the Parties, and mutually agreed by the Parties as part of
such plan. In the event that Sanofi and Translate Bio perform technology
transfer by Sanofi observing Translate Bio’s CMO manufacturing of Product, and
such Product will be supplied to Sanofi under this Agreement or a Supply
Agreement, then Sanofi shall only pay the additional costs incurred by Translate
Bio and such CMO for such technology transfer which are not otherwise already
paid to Translate Bio pursuant to this Agreement or any Supply Agreement.

4.10.8 Technical Assistance. Upon execution of the SARS-CoV-2 Technology and
Process Transfer Memorandum referred to in Section 4.10.4, and for a period of
[**] thereafter, Translate Bio shall use Commercially Reasonable Efforts to
provide reasonable assistance to Sanofi in connection with manufacturing of
Products in the SARS-CoV-2 Licensed Field, at Sanofi’s expense, and upon
Sanofi’s reasonable request.”

14. Subsection 6.1.1 of the Agreement, as amended by the First Amendment, is
hereby deleted and replaced in its entirety as follows:

“Sanofi shall use Commercially Reasonable Efforts to (a) research, develop and
seek Market Approval for Products indicated for up to [**] separate Licensed
Fields in each Major Market, and (b) following Market Approval of a Product in a
Licensed Field in a Major Market, to commercialize such Product in such Major
Market.”

 

- 9 -



--------------------------------------------------------------------------------

15. Subsection 6.3.5 of the Agreement, as amended by the First Amendment, is
hereby deleted and replaced in its entirety as follows:

“Sanofi shall provide any report required by any Pre-Existing Agreement or
Future Agreement, at the frequency and with the information required by such
Pre-Existing Agreement or Future Agreement, at least [**] before Translate Bio
is required to provide such report to the applicable counterparty to such
agreement. Such reports include the reports referred to in Section 1.11(g) of
the Shire Agreement and Section 5 of each license included in the definition of
MIT License. In the event that any such report would include the same
information as set forth in another report and at a similar timing set forth in
this Section 6.3, the Parties may agree that the report set forth in the other
provisions of this Section 6.3, but not in this Section 6.3.5, may be suspended
in favor of the report set forth in this Section 6.3.5. Upon Translate Bio’s
request, Sanofi shall provide any information in connection with such reports
requested by Translate Bio, such as clarifications or additional information
requested by the applicable counterparty to such agreement.”

16. The heading ARTICLE 7 COLLABORATION FUNDING, LICENSE AND OPTION ISSUE FEES,
OPTION EXERCISE FEES, MILESTONES, ROYALTIES of the Agreement, as amended by the
First Amendment, is hereby renamed, deleted and replaced as follows:

“ARTICLE 7 COLLABORATION FUNDING, OTHER FEES, LICENSE FEES, MILESTONES,
ADDITIONAL MILESTONES, ROYALTIES”

17. Section 7.1 (Collaboration Funding) of the Agreement, as amended by the
First Amendment, is hereby deleted and replaced in its entirety as follows:

“7.1.1 Collaboration Funding. In consideration of the performance by Translate
Bio of the Translate Bio Collaboration Activities in the Collaboration, Sanofi
shall pay Translate Bio the agreed sum set out in the Collaboration Budget for
each of (a) FTE Costs, (b) Out-Of-Pocket Costs, and (c) Manufacturing Costs.
Each of FTE Costs, Out-Of-Pocket Costs or Manufacturing Costs is a “Cost
Category”, which shall be accounted for separately by Translate Bio and in no
event shall Translate Bio include costs or expenses from one such Cost Category
in another such Cost Category. In the event that the Collaboration Budget or
Supply Agreement includes certain Out-of-Pocket Costs or Manufacturing Costs
which Translate Bio is [**], Sanofi shall [**] the full amount of those
Out-of-Pocket Costs and Manufacturing Costs to Translate Bio.

7.1.2 External Funding. The Parties shall discuss and coordinate efforts during
the Collaboration Term (and any extension thereto) to seek and obtain funding
which may be available from time to time to support the research, development,
manufacture and commercialization of Products in the SARS-CoV-2 Licensed Field
from Third Party organizations, including any governmental or non-governmental
organization such as the United States Biomedical Advanced Research and
Development Authority (BARDA) and the Coalition for Epidemic Preparedness
Innovations (CEPI); provided however that no Party shall agree to accept any
funding on behalf of the other Party without such Party’s express prior consent,
and further provided that no Party shall be obligated to seek or accept the
funding of any such Third Party. Any dispute under this Section 7.1.2 shall be
resolved by referring the matter to the JSC.

 

- 10 -



--------------------------------------------------------------------------------

18. Section 7.2 (License and Option Issue Fees) of the Agreement, as amended by
the First Amendment, is hereby renamed, deleted and replaced in its entirety as
follows:

“License Fees. As partial consideration of the license granted herein, Sanofi
shall pay Translate Bio the agreed upfront fees in respect of the licenses
granted herein with respect to the Licensed Technology, in two installments that
are each non-refundable, non-creditable: a first payment of forty-five million
dollars ($45,000,000) to be dated no earlier than the Closing, which payment
Translate Bio acknowledges has been paid by Sanofi in full, and (b) a second
payment of three hundred million dollars ($300,000,000) within ten (10) business
days after receiving all of the following (i) Translate Bio’s invoice,
(ii) Translate Bio’s wire transfer information required to process the payment
and (iii) Translate Bio’s residency forms. Translate Bio’s invoice for the
second payment referred to in item (b) above shall not be dated earlier than the
Second Closing Date.”

19. Section 7.3 (Option Exercise Fees) of the Agreement, as amended by the First
Amendment, is hereby deleted and replaced in its entirety with the following new
provision entitled “Other Fees”:

“7.3.1 Collaboration Term Extension Fee. Sanofi shall pay Translate Bio a
non-refundable, non-creditable fee of seventy-five million dollars ($75,000,000)
(the “Collaboration Term Extension Fee”) within [**] after receiving all of the
following (i) Translate Bio’s invoice, (ii) Translate Bio’s wire transfer
information required to process the payment and (iii) Translate Bio’s residency
forms; provided however that Translate Bio may not issue any invoice under this
Section 7.3.1 (Collaboration Term Extension Fee) until Sanofi has delivered
notice of its election to exercise the Collaboration Term Extension in
accordance with Section 2.2.2.”

7.3.2 SARS-CoV-2 Technology and Process Transfer Commencement Fee. In the event
that Sanofi delivers notice of its election to proceed with the execution of the
SARS-CoV-2 Technology and Process Transfer Plan in accordance with
Section 4.10.2, Sanofi shall pay Translate Bio a non-refundable, non-creditable
(except as set forth in Section 4.10.2) fee of [**] dollars ($[**]) (the
“SARS-CoV-2 Technology and Process Transfer Commencement Fee”) within [**] after
receiving all of the following (i) Translate Bio’s invoice, (ii) Translate Bio’s
wire transfer information required to process the payment and (iii) Translate
Bio’s residency forms; provided however that Translate Bio may not issue any
invoice under this Section 7.3.2 (SARS-CoV-2 Technology and Process Transfer
Commencement Fee) until Translate Bio receives Sanofi’s notice in accordance
with Section 4.10.2.”

20. Section 7.4.1 of the Agreement, as amended by the First Amendment, is hereby
deleted and replaced with the following:

“7.4.1 Development and Regulatory Milestones.

(a) The following development and regulatory milestones shall be paid by Sanofi
once per Licensed Field the first time such Milestone is achieved by a Product
in such Licensed Field (other than the SARS-CoV-2 Licensed Field):

 

Milestone:

  

Milestone payment:

[**]

   [**]

[**]

   [**]

 

- 11 -



--------------------------------------------------------------------------------

Milestone:

  

Milestone payment:

[**]

   [**]

[**]

   [**]

[**]

   [**]

(b) The following development and regulatory milestones which demonstrate proof
of concept of the Licensed Technology (which demonstration shall be the
SARS-CoV-2 Licensed Field and no other Licensed Field), shall be paid by Sanofi
one time only when such Milestone is first achieved by a Product:

 

Milestone:

  

Milestone payment:

[**]

   [**]

[**]

   [**]

[**]

   [**]

21. Section 7.4.4 (Sales Milestones) of the Agreement, as amended by the First
Amendment, is hereby deleted and replaced with the following:

“Sales Milestones.

(a) Sanofi will pay Translate Bio the following sales milestones on aggregate,
annual, royalty-bearing Net Sales with respect to all Products in a Licensed
Field (other than the SARS-CoV-2 Licensed Field), once per Licensed Field (the
“Sales Milestones”):

 

When aggregate royalty-bearing annual Net Sales for all Products

in a Licensed Field (other than the SARS-CoV-2 Licensed Field)

first reach the following thresholds:

   Sales Milestone
payment:

(i) $[**] to less than $[**]

   [**]

(ii) $[**] to less than $[**]

   [**]

(iii) $[**] or more

   [**]

No more than [**] Sales Milestones per the table above may be earned in any
calendar year, and where [**] such Sales Milestones are earned in a single
calendar year, Sanofi will pay [**] such Sales Milestone when achieved and may
defer payment of [**] Sales Milestone for [**]. For example, if aggregate
royalty-bearing annual Net Sales for all Products in a Licensed Field first
reach $[**] or more, Sanofi shall pay Translate Bio the Sales Milestone in item
[**] above plus [**] Sales Milestone, which [**] Sales Milestone shall be
elected by Translate Bio by written notice to Sanofi following receipt of
payment of the [**] Sales Milestone. The [**] Sales Milestone [**].

 

- 12 -



--------------------------------------------------------------------------------

(b) Sanofi will pay Translate Bio the following sales milestones on aggregate,
annual, royalty-bearing Net Sales with respect to all Products in the SARS-CoV-2
Licensed Field when the following thresholds (the “SARS-CoV-2 Sales Milestones”)
are reached:

 

When aggregate royalty-bearing annual Net Sales for all Products

in the SARS-CoV-2 Licensed Field first reach:

   Sales Milestone
payment:

(i) $[**]

   [**]

(ii) $[**]

   [**]

Each SARS-CoV-2 Sales Milestone would be payable one time only.”

22. Section 7.4 (Milestones) of the Agreement, as amended by the First
Amendment, is hereby amended by adding a new subsection 7.4.6 (Additional
Milestones) as follows:

“Additional Milestones. As partial consideration of the license rights granted
herein, Sanofi agrees to pay Translate Bio the following amounts upon
achievement of the milestones set forth below by Sanofi, its Affiliates or
Sublicensees (or, to the extent anticipated in the applicable Collaboration
Plan, by or on behalf of Translate Bio) (each an “Additional Milestone”) in
accordance with Section 8.1, except as expressly provided for in this
Section 7.4.6, each such Additional Milestone payment to be made one time only:

 

Additional Milestone:

  

Additional Milestone
payment:

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

For the purpose of each of the Additional Milestones, “[**]” shall mean that
[**].

In the event that [**] of the above Additional Milestone are achieved in a
single calendar year, Sanofi would pay [**] such Additional Milestones in such
calendar year, and [**] Additional Milestone payment will be payable [**].

 

- 13 -



--------------------------------------------------------------------------------

Sanofi and Translate Bio shall each use Commercially Reasonable Efforts to
achieve each of the Additional Milestones by no later than December 31, 2024.”

23. Section 7.5.2 (Third Party Royalty Reductions) of the Agreement, as amended
by the First Amendment, is hereby deleted and replaced with the following:

“Third Party Royalty Reductions. Subject to Section 7.6, when Translate Bio’s
royalty obligations to any Third Party under the Pre-Existing Agreements have
expired, been terminated, or are reduced, the royalty Sanofi would pay Translate
Bio pursuant to Section 7.5.1 would be reduced by [**] per cent ([**]%) of the
amount that Translate Bio’s royalty to such Third Party is reduced. For example,
if Translate Bio’s royalties payable under the Shire Agreement are reduced to
[**]%, then Sanofi’s royalty under Section 7.5.1 would be reduced by [**]% in
each applicable royalty tier. Notwithstanding the first sentence of this
paragraph, in the event that during the Royalty Term, Translate Bio amends the
Shire Agreement so as to reduce or revoke the earn-out provision of such
agreement as part of an amendment to such agreement in exchange for
consideration in any form (including without limitation, cash, equity, in-kind,
exchange of rights or otherwise) as recorded in the audited financial statements
of Translate Bio, Sanofi would pay to Translate Bio the royalty rates provided
for in Section 7.5.1, except such royalty rates would be adjusted in accordance
with this Section 7.5.2 with respect to (a) any then remaining royalty
obligations under any Pre-Existing Agreements other than the Shire Agreement and
(b) any remaining royalty obligations to Shire if the earn out provisions were
reduced rather than revoked..”

24. Section 7.5 (Royalties and Royalty Reductions) of the Agreement, as amended
by the First Amendment, is hereby amended by adding a new subsection 7.5.6
(Adjustments to Royalties in SARS-CoV-2 Licensed Field).

“Adjustments to Royalties in SARS-CoV-2 Licensed Field. In the SARS-CoV-2
Licensed Field, where Products are supplied as a donation or are otherwise
transferred by Sanofi, its Affiliates and Sublicensees to a Third Party without
any profit margin, the royalties payable to Translate Bio shall be adjusted so
as to pay to Translate Bio only such royalties as would be owed by Translate Bio
to any Third Party and Translate Bio hereby agrees to forego any additional
royalties on such Products at no margin in the SARS-CoV-2 Licensed Field.”

25. The first paragraph of Section 8.1 (Payment Terms) of the Agreement, as
amended by the First Amendment, is hereby deleted and replaced as follows:

“Payment terms. Except as provided for in Section 7.1 (Collaboration Funding),
Section 7.2 (License Fees), Section 7.3 (Other Fees), Section 6.3.4,
Section 7.4.5 (Special Payment Terms for Milestones under Shire Agreement) or
Section 7.4.6 (Additional Milestones), all amounts payable by Sanofi hereunder
shall be paid within [**] of the receipt of the invoice at the following mailing
address:”

26. Section 8.7 (Pre-Existing Agreements) of the Agreement, as amended by the
First Amendment, is hereby deleted in its entirety and replaced as follows:

“Pre-Existing Agreements. Prior to the Second Amendment Execution Date,
Translate Bio disclosed to Sanofi the Pre-Existing Agreements listed on Schedule
1.80 (Pre-Existing Agreements). As between them, the Parties have agreed that
all fees, milestones, royalties and other costs payable under such Pre-Existing
Agreements shall be paid by Translate Bio and that Sanofi shall have no
liability to any Third Party with respect to the payments due under such
agreements, but shall, where applicable, comply with reporting and other
obligations under such Pre-Existing Agreements.”

 

- 14 -



--------------------------------------------------------------------------------

27. The last sentence of Section 9.1 (Exclusive Licenses Granted to Sanofi) of
the Agreement, as amended by the First Amendment, is hereby deleted and replaced
in its entirety as follows

“Any license under the rights granted to Translate Bio in accordance with each
license included in the definition of MIT License shall be limited to the scope
and purposes set forth in such MIT License.”

28. Section 9.2 (Option Rights Granted to Sanofi) of the Agreement, as amended
by the First Amendment, is hereby deleted in its entirety and replaced with the
word [Reserved].

29. Section 9.4 (Governmental Rights) of the Agreement, as amended by the First
Amendment, is hereby deleted and replaced in its entirety as follows

“Governmental Rights. If a Product contains or is made utilizing Licensed
Technology developed with resources provided by the United States Federal
Government (such as the subject matter of each license included in the
definition of MIT License), then the Parties shall comply with all applicable
Laws relevant thereto (including the Bayh-Dole Act). Sanofi may request, where
necessary, that Translate Bio request that the relevant owner of the Licensed
Technology or Licensed Improvement, as the case may be, seek a waiver from the
United States Federal Government to the requirement to manufacture a Product, in
whole or in part, in the United States, and if necessary, Translate Bio and
Sanofi shall cooperate, and provide reasonable assistance to the relevant owner,
to seek such a waiver, at Sanofi’s expense.”

30. All references to “MIT License” in Sections 9.8.1 through 9.8.3 of the
Agreement shall be replaced with “APPL License”. In the event that Sanofi deems
it necessary or useful to further sublicense the OF-02 License, Translate Bio
shall use Commercially Reasonable Efforts to amend the OF-02 License to allow
for such sublicense pursuant to terms no more restrictive to Sanofi that the
terms applicable under Section 9.8.1 with respect to the APPL License.

31. Section 9.9 (Affiliates) of the Agreement, as amended by the First
Amendment, is hereby deleted and replaced as follows:

“Affiliates. The rights granted to Sanofi under Section 9.1 (Exclusive Licenses
Granted to Sanofi) and 9.8 (Sub-Licenses) may all be practiced by its
Affiliates, and the provisions of Section 17.1 (Affiliates) shall apply with
respect thereto.”

32. Section 9.13 (Specific obligations re MIT License) of the Agreement, as
amended by the First Amendment, is hereby deleted in its entirety and replaced
as follows:

“Specific obligations re MIT License. With respect to each license included in
the definition of MIT License, Sanofi agrees to comply with the provisions of
Schedule 9.13 (Specific obligations re MIT License), unless Sanofi has
terminated the rights it sub-licensed under such MIT License in accordance with
Section 16.5 (Termination of Rights under MIT License).”

33. Section 9.14 (Waiver or Amendment of MIT License) of the Agreement, as
amended by the First Amendment, is hereby deleted and replaced in its entirety
as follows

“Waiver or Amendment of MIT License. In the event that a provision of any
license included in the definition of MIT License may impose a material hardship
on Sanofi and/or could create a material impediment to the commercialization of
Products hereunder, Translate Bio shall, at Sanofi’s expense, use Commercially
Reasonable Efforts to obtain a waiver from M.I.T. or execute an amendment to
such MIT License to relieve Sanofi of such hardship as soon as practicable upon
Sanofi’s reasonable request.”

 

- 15 -



--------------------------------------------------------------------------------

34. Section 13.11.1 of the Agreement, as amended by the First Amendment, is
hereby deleted and replaced in its entirety as follows

“During the Term of this Agreement, each Party agrees to (i) provide the other
Party the opportunity to review any proposed abstracts, manuscripts or other
form of public disclosure of scientific results under this Agreement, including
any such public disclosure in the form of any poster, student thesis, slide,
text of oral presentations, or text of any transmission through any electronic
media, which relate to any Product in a Licensed Field (each, a “Publication”)
at least [**] prior to their intended submission for publication and (ii) upon
request, not to submit any such Publication until the other Party is given a
reasonable period of time, not to exceed [**], to secure Patent protection for
any material in such Publication which it believes to be patentable. Except as
provided for in Section 13.6 (Authorized Disclosure) 13.9 (Confidential
Treatment of Terms and Conditions) or 13.10 (Press Releases), no Party shall
have the right to publish or present or otherwise disclose Confidential
Information of the other Party without the prior written consent of such other
Party, which consent may be withheld.”

35. Section 13.11 (Publications) of the Agreement, as amended by the First
Amendment, is hereby amended by adding a new Section 13.11.5 as follows:

“Within [**] following the Second Closing Date, the Parties, through the JSC,
shall agree to a plan regarding scientific publications arising from the
Collaboration during the Collaboration Term and any Collaboration Term
Extension. Translate Bio shall propose an initial draft of such plan within [**]
of the Second Amendment Execution Date. The Parties may modify any publication
plan, as mutually agreed by them, from time to time.”

36. Section 14.2 (Translate Bio’s Representations and Warranties) of the
Agreement, as amended by the First Amendment, is hereby amended by deleting
subsection (e) and replacing it as follows:

“no Licensed Patent is the subject of any pending interference, opposition,
cancellation or patent protest, except, as of the Second Amendment Execution
Date, those Licensed Patents listed on Schedule 14.2(e), which are, as of the
Second Amendment Execution Date, the subject of opposition proceedings in the
European Union.”

37. Section 14.2 (Translate Bio’s Representations and Warranties) of the
Agreement, as amended by the First Amendment, is hereby amended by adding new
subsections (t) and (u) as follows:

“(t) prior to the Second Amendment Execution Date, Translate Bio disclosed to
Sanofi true, complete, and correct copies of the Pre-Existing Agreements,
including all amendments and modifications thereto, and any material notices to
the Pre-Existing Agreements and Translate Bio has the right to grant sublicenses
to Sanofi and its Affiliates in accordance with the terms of the Pre-Existing
Agreements; and

(u) all representations and warranties (a) through to (d) and (f) through to and
including (s) are true as of the Second Amendment Execution Date;”

 

- 16 -



--------------------------------------------------------------------------------

38. Section 15.2 (Indemnity by Sanofi) of the Agreement, as amended by the First
Amendment, is hereby deleted and replaced in its entirety as follows

“Indemnity by Sanofi. Sanofi will defend, indemnify, and hold harmless Translate
Bio, its Affiliates, and their respective directors, officers, employees, agents
and representatives (collectively, “Translate Bio Indemnitees”), at Sanofi’s
cost and expense, from and against any and all Losses arising out of any Third
Party Claims brought against any Translate Bio Indemnitee to the extent such
Losses result from: (a) the negligence or willful misconduct of Sanofi or its
Affiliates (or any employees, agents or representatives of any of them) in
performing Sanofi’s obligations or exercising Sanofi’s rights hereunder, (b) a
breach by Sanofi of this Agreement, including a breach of Sanofi’s
representations or warranties in Section 14.1 (Mutual Representations and
Warranties), or any Ancillary Agreement, (c) the development, manufacture or
commercialization of any Product in a Licensed Field by or on behalf of Sanofi,
any of its Affiliates or its Sublicensees or (d) any claim arising from the
alleged breach by Sanofi or by any of its Affiliates or its Sublicensees of
its/their obligations under (i) any sub-license granted under any license
included in the definition of MIT License or (ii) any Future Agreement except to
the extent that such claim arises from the actions or omissions of Translate Bio
or any of its Affiliates.”

39. Section 16.5 (Termination of Rights under MIT License) of the Agreement, as
amended by the First Amendment, is hereby deleted in its entirety and replaced
as follows:

“Termination of Rights under MIT License. Subject to the terms of each license
included in the definition of MIT License, Sanofi will have the right to
terminate this Agreement solely with respect to any rights sublicensed to it by
Translate Bio under such MIT License on three (3) months’ prior written notice
to Translate Bio. Sanofi shall remain liable for payment for all amounts due to
Translate Bio arising from such sublicense until the effective date of such
termination.”

40. A new Section 17.23 (Translate Bio Acquisition of Third Party) is hereby
added to the Agreement, as amended by the First Amendment, as follows:

“Translate Bio Acquisition of Third Party. Notwithstanding anything to the
contrary in this Agreement, in the event that Translate Bio acquires any Patent
from a Third Party (an “Acquired Patent”), which Patent may be infringed by the
manufacture, use, offer for sale, sale, or importation or other exploitation of
a Product, Translate Bio shall provide Sanofi with notice of such Acquired
Patent to enable Sanofi to determine if it wishes to obtain a license under such
Acquired Patent to research, develop, make, have made, use, register, sell, have
sold, offer for sale, import, have imported, have exported and export the
applicable Product(s) in the Licensed Field in the Territory after having
reasonable opportunity to conduct due diligence with respect thereto whether any
of the foregoing activities would infringe a valid claim of such Acquired
Patent, and in such event, Translate Bio shall first offer to Sanofi the
opportunity to take a license under such Acquired Patent prior to offering such
opportunities to any Third Party, the terms of which license agreement would be
negotiated in good faith during the Negotiation Period. During the first [**]
following the date of the notice of such Acquired Patent (the “Negotiation
Period”), Translate Bio will not itself, or instruct any Third Party to, enforce
such Acquired Patent against Sanofi, its Affiliates and Sublicensees.

41. A new Section 17.24 (Non-Solicitation) is hereby added to the Agreement, as
amended by the First Amendment, as follows:

“Non-Solicitation. During the Collaboration Term and for [**] thereafter,
neither Party nor any of its Affiliates, shall, without the prior consent of the
other Party, solicit or recruit the employment or engagement as an independent
contractor of (collectively, “Solicit”), any individual (a) who is an employee
of such other Party or any of such other Party’s Affiliates and (b) who has been
a member of the JSC or the JPT or an Alliance Manager. General recruiting
activities, including placing a job listing with any journal, website, or any
other publication or any recruitment firm, by a Party or any of its Affiliates
shall not be deemed solicitation of any employee or independent contractor of
the other Party or of any of its Affiliates.”

 

- 17 -



--------------------------------------------------------------------------------

42. The following Schedules to the Agreement, as amended by the First Amendment,
are hereby added (in the case of Schedules added to the Agreement in accordance
with this Second Amendment) or are hereby deleted and replaced with the
Schedules attached hereto (in the case of Schedules already included in the
Agreement or the First Amendment and updated in accordance with this Second
Amendment):

Schedule 1.11 (Collaboration Budget) for the following Licensed Fields:
Influenza Virus[**], SARS-CoV-2, [**] and for the Vaccine Platform Development.

Schedule 1.12 (Collaboration Plan) for the following Licensed Fields: Influenza
Virus, [**], SARS-CoV-2, [**] and for the Vaccine Platform Development.

Schedule 1.54 (Licensed Patents)

Schedule 1.89 (Sanofi Background Technology)

Schedule 2.5 (Responsibilities of the JSC)

Schedule 2.6 (Responsibilities of the JPT)

Schedule 4.7.1 (Technology and Process Transfer Plan)

Schedule 4.10.1 (SARS-CoV-2 Technology and Process Transfer Plan)

Schedule 4.10.4 (SARS-CoV-2 Form of Technology and Process Transfer Plan
Memorandum)

Schedule 9.13 (Specification obligations re MIT License)

Schedule 14.2(e) (Licensed Patents which are the subject of opposition
proceedings in the European Union.)

43. The following provisions of the First Amendment are hereby deleted and each
replaced with the word [Reserved]: Section 6, Section 7, Section 12, and
Section 13.

44. In accordance with Section 4.1(f)(iii) of the OF-02 License, Translate Bio
shall elect to make Sanofi Pasteur Inc. a SUBLICENSEE (as that term is defined
in the OF-02 License) under the OF-02 License by providing to M.I.T. written
notice of such election, and by making payment of the required fee of [**]
dollars ($[**]) to M.I.T. in accordance with the terms of the OF-02 License.

45. The Parties acknowledge that by the inclusion of the OF-02 License within
the definition of the MIT License, it is the express intent of the Parties that
the OF-02 License shall be treated in all respects under the Agreement as a
Pre-Existing Agreement and not as a Future Agreement and the Agreement shall be
interpreted in such a manner consistent with that intent.

 

- 18 -



--------------------------------------------------------------------------------

46. This Second Amendment amends the Agreement (as amended by the First
Amendment, except as provided herein) solely to the extent expressly provided
herein as of the Second Amendment Execution Date. In all other respects, the
Agreement (as amended by the First Amendment, except as provided herein)
continues in full force and effect and is ratified in all respects. Any
references in the Agreement to the “Agreement” will be deemed to mean the
Agreement as amended by the First Amendment and this Second Amendment. The
provisions of the Agreement apply to this Second Amendment except to the extent
this Second Amendment amends any such provisions. If there is a conflict between
the provisions of this Second Amendment and the Agreement (as amended by the
First Amendment), the provisions of this Second Amendment control.

47. This Second Amendment has been executed on June 22, 2020 (the “Second
Amendment Execution Date”).

48. This Second Amendment will become effective on the Second Closing Date.

49. The obligations of each Party to consummate the transactions contemplated by
this Second Amendment will be subject to the fulfillment of each of the
following conditions: (a) the filings of Translate Bio and Sanofi pursuant to
the HSR Act will have been made and the applicable waiting period and any
extensions thereof will have expired or been terminated without action to
prevent the Parties from implementing the transactions contemplated by this
Agreement with respect to the United States; and (b) no Governmental Authority
will have enacted any applicable Laws which has the effect of making the
transactions contemplated by this Agreement illegal, otherwise restraining or
prohibiting consummation of such transaction or causing the transaction
contemplated hereunder to be rescinded following completion thereof.

50. Within [**] after the Second Amendment Execution Date, both Parties shall
file a copy of this Second Amendment and their respective premerger notification
and report forms with DOJ and the FTC pursuant to the HSR Act.

51. The Parties shall use commercially reasonable efforts to promptly obtain
clearance required under the HSR Act for the consummation of this Second
Amendment and shall keep each other apprised of the status of any communications
with, and any inquiries or requests for additional information from, the FTC and
the DOJ and shall comply promptly with any such inquiry or request; provided,
however, that neither Party shall be required to consent to the divestiture or
other disposition of any of its assets or assets of its Affiliates or to consent
to any other structural or conduct remedy, and each Party and its Affiliates
shall have no obligation to contest, administratively or in court, any ruling,
order or other action of the FTC or DOJ or any Third Party respecting the
transactions contemplated by this Second Amendment. The Parties commit to
instruct their respective counsel to facilitate and expedite the identification
and resolution of any such issues and, consequently, the expiration of the
applicable HSR Act waiting period. Each Party’s counsel will undertake (i) to
keep each other appropriately informed of communications from and to personnel
of the reviewing antitrust authority, and (ii) to confer with each other
regarding appropriate contacts with and response to personnel of the FTC or DOJ.

52. The consummation of the transactions set forth in this Second Amendment (the
“Second Closing”) shall take place at 10:00am Eastern Time at Boston,
Massachusetts, US, on the third (3rd) business day after all conditions of
closing set forth in Section 49 of this Second Amendment have either been met or
waived (other than conditions which by their nature are to be satisfied on the
Second Closing Date), or at such other time date and place as the Parties may
mutually agree on in writing. The date on which the Second Closing is to occur
is referred to herein as the “Second Closing Date”.

 

- 19 -



--------------------------------------------------------------------------------

53. Concurrent with the execution of this Second Amendment, Sanofi and Translate
Bio will enter into a Securities Purchase Agreement.

54. This Second Amendment may be executed in counterparts with the same effect
as if both Parties had signed the same document. All such counterparts will be
deemed an original, will be construed together and will constitute one and the
same instrument. This Second Amendment may be executed using Adobe Sign or other
validated e-signature platform or other electronic means (such as in portable
document format (PDF)) without affecting the validity thereof.

[signatures on next page]

 

- 20 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Second Amendment to the
Agreement effective as of the Second Amendment Execution Date.

 

Translate Bio MA, Inc.     Sanofi Pasteur Inc. By: /s/ Ronald C. Renaud, Jr.    
By: /s/ John Shiver Name: Ronald C. Renaud, Jr     Name: John Shiver Title:
President and CEO     Title: Senior Vice President, Research & Development

 

- 21 -